PER CURIAM.
The sole question involved in this case is whether the taxpayer retained sufficient control over a trust fund which he created to justify the Commissioner in taxing him as the owner of the trust income under Section 22(a) of 'the Internal Revenue Code, 26 U.S.C.A. Int.Rev.Code, § 22(a), as construed in Helvering v. Clifford, 1940, 309 U.S. 331, 60 S.Ct. 554, 84 L.Ed. 788. The Tax Court found that the taxpayer “was, in reality, the owner of this income during the taxable year.” While this is, as the taxpayer urges, a conclusion drawn by the Tax Court from the evidential facts, it is one which we think this court is not at liberty to review. Dobson v. Commissioner, 1943, 320 U.S. 489, 64 S.Ct. 239, 88 L.Ed. 248; John Kelley Co. v. Commissioner, 1946, 66 S.Ct. 299.
The decision of the Tax Court is affirmed.